Exhibit 10.12

 

Exhibit 10.12 – Split Dollar Agreement for James C. Holly

 

BANK OF THE SIERRA

SPLIT DOLLAR AGREEMENT

 

(ADDENDUM A TO THE BANK OF SIERRA SALARY CONTINUATION AGREEMENT)

 

THIS AGREEMENT is adopted this 1st day of October, 2002, by and between BANK OF
THE SIERRA, a state-chartered commercial bank located in Porterville, California
(the “Company”), and JAMES HOLLY (the “Executive”). This Agreement shall append
the Split Dollar Endorsement entered into on even date herewith or as
subsequently amended, by and between the aforementioned parties.

 

INTRODUCTION

 

To encourage the Executive to remain an employee of the Company, the Company is
willing to divide the death proceeds of a life insurance policy on the
Executive’s life. The Company will pay life insurance premiums from its general
assets.

 

AGREEMENT

 

The Company and the Executive agree as follows:

 

Article 1

General Definitions

 

The following terms shall have the meanings specified:

 

1.1 “Salary Continuation Agreement” means that Salary Continuation Agreement
between the Company and the Executive on even date herewith.

 

1.2 “Insured” means the Executive.

 

1.3 “Insurer” means each life insurance carrier in which there is a Split Dollar
Policy Endorsement attached to this Agreement.

 

1.4 “Normal Retirement Age” means the Executive attaining 66 years of age.

 

1.5 “Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Employment.



--------------------------------------------------------------------------------

1.6 “Policy” means the specific life insurance policy or policies issued by the
Insurer.

 

1.7 “Termination for Cause” means the Company terminating the Executive’s
employment for:

 

(a) Gross negligence or gross neglect of duties to the Company;

 

(b) Commission of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Company; or

 

(c) Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Executive’s employment and
resulting in an adverse effect on the Company.

 

1.8 “Termination of Employment” means the Executive ceasing to be employed by
the Company for any reason whatsoever, other than by reason of an approved leave
of absence.

 

Article 2

Policy Ownership/Interests

 

2.1 Company Ownership. The Company is the sole owner of the Policy and shall
have the right to exercise all incidents of ownership. The Company shall be the
beneficiary of the remaining death proceeds of the Policy after the Interest of
the Executive or the Executive’s transferee has been paid according to
Section 2.2 below.

 

2.2 Executive’s Interest. The Executive shall have the right to designate the
beneficiary of death proceeds in the amount of $877,818 upon the death of the
Executive: a) prior to Normal Retirement Date while employed by the Company; or
b) after Termination of Employment and while receiving, waiting to receive or
having received a benefit under the Salary Continuation Agreement. The Executive
shall also have the right to elect and change settlement options that may be
permitted. In the event the Executive was not eligible for a benefit under the
Salary Continuation Agreement, the Executive, the Executive’s transferee or the
Executive’s beneficiary shall have no rights or interests in the Policy and no
death benefit shall be paid under this Section 2.2.

 

2.3 Option to Purchase. The Company shall not sell, surrender or transfer
ownership of the Policy while this Agreement is in effect without first giving
the Executive or the Executive’s transferee the option to purchase the Policy
for a period of 60 days from written notice of such intention. The purchase
price shall be an amount equal to the cash surrender value of the Policy. This
provision shall not impair the right of the Company to terminate this Agreement.

 

2.4 Comparable Coverage. Upon execution of this Agreement, the Company shall
maintain the Policy in full force and effect and in no event shall the Company
amend, terminate or otherwise abrogate the Executive’s interest in the Policy,
unless the Company replaces the Policy with a comparable insurance policy to
cover the benefit provided under this Agreement and the Company and the
Executive execute a new Split Dollar Policy Endorsement for said comparable
insurance policy. The Policy or any comparable policy shall be subject to the
claims of the Company’s creditors.



--------------------------------------------------------------------------------

Article 3

Premiums

 

3.1 Premium Payment. The Company shall pay any premiums due on the Policy.

 

3.2 Economic Benefit. The Company shall determine the economic benefit
attributable to the Executive based on the amount of the current term rate for
the Executive’s age multiplied by the aggregate death benefit payable to the
Executive’s beneficiary. The “current term rate” is the minimum amount required
to be imputed under Revenue Rulings 64-328 and 66-110, or any subsequent
applicable authority.

 

3.3 Reimbursement. At the end of each Plan Year, the Executive shall reimburse
the Company in an amount equal to the economic benefit.

 

Article 4

Assignment

 

The Executive may assign without consideration all of the Executive’s interests
in the Policy and in this Agreement to any person, entity or trust. In the event
the Executive transfers all of the Executive’s interest in the Policy, then all
of the Executive’s interest in the Policy and in the Agreement shall be vested
in the Executive’s transferee, who shall be substituted as a party hereunder and
the Executive shall have no further interest in the Policy or in this Agreement.

 

Article 5

Insurer

 

The Insurer shall be bound only by the terms of the Policy. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Agreement.

 

Article 6

Claims and Review Procedure

 

6.1 Claims Procedure. Any person or entity who has not received benefits under
the Plan that he or she believes should be paid (the “claimant”) shall make a
claim for such benefits as follows:

 

6.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Company a written claim for the benefits.



--------------------------------------------------------------------------------

6.1.2 Timing of Company Response. The Company shall respond to such claimant
within 90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.

 

6.1.3 Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

 

(a) The specific reasons for the denial,

 

(b) A reference to the specific provisions of this Agreement on which the denial
is based,

 

(c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

(d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures, and

 

(e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

6.2 Review Procedure. If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

6.2.1 Initiation – Written Request. To initiate the review, the claimant, within
60 days after receiving the Company’s notice of denial, must file with the
Company a written request for review.

 

6.2.2 Additional Submissions – Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3 Considerations on Review. In considering the review, the Company shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

6.2.4 Timing of Company Response. The Company shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can



--------------------------------------------------------------------------------

extend the response period by an additional 60 days by notifying the claimant in
writing, prior to the end of the initial 60-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.

 

6.2.5 Notice of Decision. The Company shall notify the claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

(a) The specific reasons for the denial,

 

(b) A reference to the specific provisions of this Agreement on which the denial
is based,

 

(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

(d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

Article 7

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive; however, this Agreement will automatically
terminate upon the Executive’s Termination for Cause or in the event the Insurer
refuses to pay a death benefit according to the terms of the Policy.

 

Article 8

Miscellaneous

 

8.1 Binding Effect. This Agreement shall bind the Executive and the Company and
their beneficiaries, survivors, executors, administrators and transferees, and
any Policy beneficiary.

 

8.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

8.3 Applicable Law. The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of California, except to the
extent preempted by the laws of the United States of America.

 

8.4 Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Company.



--------------------------------------------------------------------------------

8.5 Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Split Dollar Agreement by one party to another
shall be in writing, shall be signed by the party giving or making the same, and
may be given either by delivering the same to such other party personally, or by
mailing the same, by United States certified mail, postage prepaid, to such
party, addressed to his or her last known address as shown on the records of the
Company. The date of such mailing shall be deemed the date of such mailed
notice, consent or demand.

 

8.6 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

8.7 Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

(a) Interpreting the provisions of this Agreement;

 

(b) Establishing and revising the method of accounting for this Agreement;

 

(c) Maintaining a record of benefit payments; and

 

(d) Establishing rules and prescribing any forms necessary or desirable to
administer this Agreement.

 

8.8 Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

EXECUTIVE:   COMPANY:     BANK OF THE SIERRA

 

--------------------------------------------------------------------------------

  By  

 

--------------------------------------------------------------------------------

James Holly             Title  

 

--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE

BANK OF THE SIERRA

SPLIT DOLLAR AGREEMENT

 

THIS AMENDMENT is adopted this 17th day of July, 2003, by and between BANK OF
THE SIERRA, a state-chartered commercial bank located in Porterville, California
(the “Company”), and JAMES HOLLY (the “Executive”).

 

On October 1, 2002, the Company and the Executive executed the BANK OF THE
SIERRA SPLIT DOLLAR AGREEMENT (the “Agreement”), which is Addendum A to the BANK
OF SIERRA SALARY CONTINUATION AGREEMENT. Pursuant to Article 7 of the Agreement,
the undersigned hereby amend, Section 2.2 of the Agreement to increase the
amount of Executive’s interest by $100,000, for a total death benefit of
$977,818. Therefore, the revisions set forth below shall be made to the
Agreement.

 

Section 2.2 of the Agreement shall be revised to read as follows (revisions in
italics):

 

Executive’s Interest. The Executive shall have the right to designate the
beneficiary of death proceeds in the amount of $977,818 upon the death of the
Executive: a) prior to Normal Retirement Date while employed by the Company; or
b) after Termination of Employment and while receiving, waiting to receive or
having received a benefit under the Salary Continuation Agreement. The Executive
shall also have the right to elect and change settlement options that may be
permitted. In the event the Executive was not eligible for a benefit under the
Salary Continuation Agreement, the Executive, the Executive’s transferee or the
Executive’s beneficiary shall have no rights or interests in the Policy and no
death benefit shall be paid under this Section 2.2.

 

IN WITNESS OF THE ABOVE, the Executive and the Company hereby consent to this
First Amendment.

 

Executive:   BANK OF THE SIERRA

 

--------------------------------------------------------------------------------

  By  

 

--------------------------------------------------------------------------------

JAMES HOLLY

            Title  

 

--------------------------------------------------------------------------------